United States Court of Appeals
                      For the First Circuit

No. 14-1035

           MAJ. SHANNON L. MCLAUGHLIN; CASEY MCLAUGHLIN;
  LTC. VICTORIA A. HUDSON; MONIKA POXON; COL. STEWART BORNHOFT;
STEPHEN MCNABB; LT. GARY C. ROSS; DAN SWEZY; CPT. STEVE M. HILL;
      JOSHUA SNYDER; A1C DANIEL HENDERSON; JERRET HENDERSON;
        CW2 CHARLIE MORGAN; KAREN MORGAN; CPT. JOAN DARRAH;
                        JACQUELINE KENNEDY,

                     Plaintiffs, Appellants,

                                v.

 CHUCK HAGEL, in his official capacity as Secretary of Defense;
    ERIC H. HOLDER, JR., in his official capacity as Attorney
General; ERIC K. SHINSEKI, in his official capacity as Secretary
               of Veterans Affairs; UNITED STATES,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Torruella and Ripple,* Circuit Judges.


     Christopher D. Man, with whom Abbe David Lowell, and
Chadbourne & Parke LLP were on brief, for appellants.
     Jeffrey E. Sandberg, Attorney, Appellate Staff, Civil
Division, with whom Michael E. Robinson, Attorney, Appellate Staff,
Civil Division, Stuart F. Delery, Assistant Attorney General,
Carmen M. Ortiz, United States Attorney, and Michael Jay Singer,
Attorney, Appellate Staff, Civil Division, were on brief, for
appellee.


     *
          Of the Seventh Circuit, sitting by designation.
September 23, 2014
                 LYNCH, Chief Judge.       The plaintiffs ("McLaughlin

Group"), who prevailed in a constitutional challenge to Section 3

of the Defense of Marriage Act ("DOMA"), 1 U.S.C. § 7, appeal from

the district court's denial of fees and costs under the Equal

Access to Justice Act ("EAJA"), 28 U.S.C. §§ 2412(a)(1) & (d).

Whether prevailing parties who successfully challenged Section 3 of

DOMA       are   entitled   to   fees    under   EAJA    is     an   issue   of     first

impression in any Court of Appeals.

                 On   appeal,    the    McLaughlin      Group    argues      that    the

government's position could not have been substantially justified

because its pre-litigation and during-litigation position involved

"knowingly and intentionally violat[ing] the [McLaughlin Group's]

constitutional rights," and its litigate-to-lose strategy concedes

that its position is not substantially justified.1                    The McLaughlin

Group also contends that, even if not entitled to fees, they are

entitled to $350 in costs under a separate provision of the EAJA,

28 U.S.C. § 2412(a), and Fed. R. Civ. P. 54(d).

                 We reject these arguments.       The district court's denial

of fees was correct as a matter of law because the government

reasonably believed its actions were constitutionally appropriate

under the circumstances. See Aronov v. Napolitano, 562 F.3d 84, 94

(1st Cir. 2009) (en banc). And its denial of costs without comment


       1
       We use "government" to refer only to the Executive Branch,
not to the Bipartisan Legal Advisory Group of the U.S. House of
Representatives who intervened in this case.

                                          -2-
was not an abuse of discretion because the reason for the denial --

that the case was "close and difficult" -- was "readily apparent on

the face of the record."    See B. Fernández & HNOS, Inc. v. Kellogg

USA, Inc., 516 F.3d 18, 28 (1st Cir. 2008) (quoting In re Two

Appeals Arising Out of the San Juan DuPont Plaza Hotel Fire Litig.,

994 F.2d 956, 963 & n.9 (1st Cir. 1993)).

                                   I.

           The McLaughlin Group are active duty members of the

United States armed forces and National Guard, veterans, and their

same-sex spouses.    On October 27, 2011, they brought suit against

the United States of America, and Secretary of Defense Leon E.

Panetta, Attorney General Eric H. Holder, Jr., and Secretary of

Veterans Affairs Eric K. Shinseki, in their official capacities.

The suit challenged the constitutionality of Section 3 of DOMA as

applied to definitions of marriage in Title 10, Title 32, and Title

38 of the United States Code as they affect same-sex military

spouses.

           President Obama had previously determined, eight months

earlier in February 2011, that:

           (1) he personally believed that Section 3 of DOMA was

           unconstitutional;

           (2) out of deference to the courts and to Congress, and

           in light of the executive's obligation to faithfully

           execute   the   laws,   the   President   would   nonetheless


                                   -3-
            instruct that the executive branch continue to enforce

            DOMA;    however,

            (3)    this     presented     the   "rare    case"   in   which    the

            Department      of   Justice      should   decline   to   defend   the

            statute.

The government, pursuant to this Presidential position, did not

oppose the McLaughlin Group's suit on the merits.

            At the parties' request, the district court stayed the

case in light of two other similar challenges that were then on

appeal before the First Circuit. This court held Section 3 of DOMA

invalid on May 31, 2012. See Massachusetts v. U.S. Dep't of Health

& Human Servs., 682 F.3d 1 (1st Cir. 2012).                The district court

continued    the    stay,    over   the    McLaughlin      Group's    objection,

following this court's decision in that case, id. at 17, to

withhold issuance of a mandate in deference to anticipated DOMA

challenges before the Supreme Court.

            On June 26, 2013, the Supreme Court held Section 3

unconstitutional as a violation of the Fifth Amendment. See United

States v. Windsor, 133 S. Ct. 2675, 2695-96 (2013).

            The district court resumed proceedings in this case,

entering judgment in favor of the McLaughlin Group on October 2,

2013.   The district court did not address costs at that time.

            On October 28, 2013, the McLaughlin Group moved for fees

and costs under the EAJA. The district court denied the McLaughlin


                                        -4-
Group's       motion,      finding    that    the   government's       position    was

substantially justified.             The district court reasoned:

               To answer this question, the court need go no
               further than the Windsor decision itself. As
               the High Court recognized, the approach taken
               by   the    President   of    preserving   the
               justiciability of Section 3 of DOMA by
               continuing to enforce it despite a personal
               belief that the statute was unconstitutional,
               paid the appropriate respect to the primacy of
               the Supreme Court in matters of constitutional
               interpretation.

McLaughlin v. Hagel, 987 F. Supp. 2d 132, 134 (D. Mass. 2013).                     The

court       added   that    the   relevant     question    was   not    whether    the

President could have ended enforcement of Section 3, but whether it

would       have    been      "constitutionally       reasonable"        under     the

circumstances, concluding that "[i]t is clear from Windsor that the

Supreme Court would have thought not."               Id.

                                             II.

               A    district      court's     determination      of    whether     the

government's        position2     was   "substantially      justified,"      and    so


        2
        "Defining the concept of the Government's 'position' -- at
least with any precision -- has proved . . . elusive." See Saysana
v. Gillen, 614 F.3d 1, 5 (1st Cir. 2010).       The statute itself
offers little guidance, stating simply that a court shall award
fees "unless the court finds that the position of the United States
was substantially justified." 28 U.S.C. § 2412(d)(1)(A). It adds
that the "'position of the United States' means, in addition to the
position taken by the United States in the civil action, the action
or failure to act by the agency upon which the civil action is
based . . . ." 28 U.S.C. § 2412(d)(2)(D). The district court
described the government's position as "its litigating position
that, in deference to Congress, it would continue to enforce
Section 3 of DOMA until the courts (or Congress itself) had
definitively spoken, while in the interim conceding the

                                             -5-
whether to award attorney's fees under EAJA, is reviewed for abuse

of discretion.      See Pierce v. Underwood, 487 U.S. 552, 562-63

(1988).     Legal    determinations    made   in   finding   a   position

substantially justified are reviewed de novo. See Aronov, 562 F.3d

at 88.

           A denial of costs is reviewed for abuse of discretion.

B. Fernández, 516 F.3d at 28.

                                 III.

           Under the EAJA, "a court shall award to a prevailing

party other than the United States fees and other expenses . . .

unless the court finds that the position of the United States was

substantially justified or that special circumstances make an award

unjust."   28 U.S.C. § 2412(d)(1)(A).     The burden is on the United

States to make those showings.    See Saysana v. Gillen, 614 F.3d 1,

5 (1st Cir. 2010).    Because we agree with the district court that

the position of the United States was substantially justified, we

do not reach the question of special circumstances.




unconstitutionality of Section 3." McLaughlin, 987 F. Supp. 2d at
134. By contrast, the McLaughlin Group variously describes the
government's position as "the government's defense of its unlawful
conduct on the merits," and "the government's conduct in knowingly
and purposefully violating the Plaintiffs' constitutional rights,
and then forcing them to litigate a case the government would not
defend on the merits." These characterizations are narrower than
the district court's in that they emphasize the government's
refusal to defend Section 3 -- and so too its "unlawful conduct" --
but exclude constitutional considerations for continued enforcement
pending judicial review.

                                 -6-
             A "position" of the United States is "substantially

justified" if it is "justified to a degree that could satisfy a

reasonable person" -- that is, if the position has a "reasonable

basis both in law and fact."              Pierce, 487 U.S. at 565.             If the

government "reasonably believes the action or inaction is required

by law, then, by definition it cannot be the basis for an award of

EAJA fees."     Aronov, 562 F.3d at 94 (citing Dantran, Inc. v. U.S.

Dep't   of    Labor,    246    F.3d   36,   41        (1st   Cir.    2001))   (holding

government was substantially justified as a matter of law).                        Both

the   government's      pre-litigation          and    litigation      positions    are

evaluated holistically in making this determination.                     See Saysana,

614 F.3d at 5.

             This extraordinary case presents the unusual situation in

which   the     government's      pre-litigation             and    during-litigation

position was to enforce a challenged statute, but in which the

government's litigation position was to argue that the challenged

statute is unconstitutional.          The McLaughlin Group makes a twofold

argument: the government pursued pre-litigation actions that it

believed violated the McLaughlin Group's constitutional rights, and

the government's litigation position agreed with the McLaughlin

Group in denying that the opposite position, defense of the

statute, had any merit.

             The McLaughlin Group attempts to divorce the government's

position      from     the    practical     constitutional           difficulty     the


                                          -7-
government faced.             The President and the Department of Justice

concluded         unilaterally    both     that    heightened    scrutiny   was     the

appropriate standard of review -- contrary to "substantial circuit

authority" -- and that there was no reasonable argument consistent

with       that    standard    available    in    defense   of   Section    3.      The

government then "face[d] a difficult choice": either enforce (but

decline to defend) a statute it believed unconstitutional, or

decline to enforce the statute under a novel legal theory while

simultaneously precluding judicial review of that novel theory.

See Windsor, 133 S. Ct. at 2688-89. The district court appreciated

this difficulty, and found that, under the Supreme Court's decision

in Windsor, the government's enforce-but-not-defend position was

substantially justified.3

                  In Windsor, the Court observed that the alternative to

finding justiciability would be to find that the government's

refusal to defend Section 3 precluded judicial review.                           Id. at

2688.       The Court reasoned that this alternative was unacceptable

because       it      "would     undermine        the   clear    dictate    of      the

separation-of-powers principle that when an Act of Congress is

alleged to conflict with the Constitution, [i]t is emphatically the

province and duty of the judicial department to say what the law



       3
        The McLaughlin Group's argument that Windsor's finding of
justiciability is not the same as finding that a position is
"substantially justified" misses the mark.    The district court
relied on the Windsor Court's reasoning, not the finding itself.

                                           -8-
is."   Id. (quoting Zivotofsky v. Clinton, 132 S. Ct. 1421, 1427-28

(2012) (quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177

(1803))) (internal quotation marks omitted).               The district court

found that this dilemma provided a reasonable basis for the

government's position.          We agree.      First, had the government not

continued to enforce Section 3, it would have precluded judicial

review   of    a     controversial    conclusion    regarding    the    statute's

validity.     Second, had it not continued to enforce Section 3, the

government would also have posed a second "grave challenge[]" to

separation     of     powers   by   effectively    "nullify[ing]       Congress'

enactment      solely     on   its    own     initiative   and     without   any

determination from the Court."           Id.

              This    practical     difficulty    highlights    the    conceptual

difficulty in identifying the government's position: The McLaughlin

Group urges that the government's "litigation position" was the

narrow position that Section 3 -- and so too its pre- and during-

litigation conduct of enforcing Section 3 -- is unconstitutional.

But the district court understood the government's position to be

the broader, nuanced position that the government represented

itself as taking, namely, that it enforced the statute to permit

judicial review of its novel legal theory in deference to the other

branches.

              We agree with the district court that the government's

position is the broader one and must be "assessed in its totality."


                                        -9-
See Saysana, 614 F.3d at 5, 7.          Contrary to what the McLaughlin

Group argues, the district court did not improperly look to "non-

merits based justifications."        Rather, the lower court properly

focused on the constitutional difficulties faced by the government.

            Our en banc decision in        Aronov v. Napolitano, 562 F.3d

84 (1st Cir. 2009) (en banc), held that a denial of fees is correct

as a matter of law where the government reasonably believes its

actions are legally required. Id. at 94. Here, the district court

correctly    found   that   the   government     reasonably   believed    its

actions, whether or not required,4 were appropriate given "the

Executive's obligation" to faithfully execute the laws. See Letter

from Eric H. Holder, Jr., Att'y Gen., U.S. Dep't of Justice, to

John A. Boehner, Speaker, U.S. House of Representatives (Feb. 23,

2011) (emphasis added) (explaining the government's decision to

enforce but not defend Section 3 of DOMA).            Similarly, we agree

with the district court's conclusion that the Supreme Court would

not have found "constitutionally reasonable" the opposite course of

action, urged by the McLaughlin Group, of refusing to enforce

Section 3.    See McLaughlin, 987 F. Supp. 2d at 134.             Because the

government    reasonably     believed      its   actions   were    the   most



     4
        While the government made clear it believed the President
could have lawfully chosen to end enforcement of Section 3, see
McLaughlin, 987 F. Supp. 2d at 134, we believe the reasoning behind
Aronov is still applicable to the unique facts of this case given
the uncertainty of that position in light of the acknowledged
separation-of-powers concerns, see Windsor, 133 S. Ct. at 2688.

                                    -10-
constitutionally      appropriate   available,     its    actions    were   "by

definition" substantially justified.         See Aronov, 562 F.3d at 94.

We find the denial of fees correct as a matter of law.               See id.

           The McLaughlin Group's argument that this is erroneous

under different First Circuit precedent is unavailing.              They argue

that in Sierra Club v. Sec'y of the Army, 820 F.2d 513, 519-20 (1st

Cir.   1987),   the   First   Circuit    held    that    if   the   government

subjectively believes that its actions are unlawful, then its

decision to take those actions cannot be substantially justified.

This stretches the precedent.            Sierra Club does not make the

government's subjective belief dispositive.              The court observed,

first, that this was one among many considerations counseling

against the position's justification, and, second, that during the

EAJA phase of litigation, the government "chose not to . . .

argu[e] that their position turned on some close or unsettled

question of law."     Id. at 520.   This differs from the present case

where the government had at least two strong separation-of-powers

reasons for its actions and argues that the constitutionality of

its    pre-litigation     action    --     not    merely      the   statute's

constitutionality, but also the constitutionally appropriate action

in this unusual situation -- turned on a close question of law.

See also United States v. Marolf, 277 F.3d 1156, 1162 (9th Cir.

2002) (quoting TKB Int'l, Inc. v. United States, 995 F.2d 1460,

1468 (9th Cir. 1993)).


                                    -11-
            The McLaughlin Group correctly argues the law should not

encourage    government    abuse   by   condoning    a   "knowing"   rights

violation, and that there is the need to provide incentives for

litigation of rights violations.        But that is not this case, which

was "not routine."        Windsor, 133 S. Ct. at 2689.         This is an

extraordinary case in which the government "face[d] a difficult

choice."    Id.; see also Pierce, 487 U.S. at 562 (holding that

whether the government's position is "substantially justified" is

reviewed for abuse of discretion to provide "needed flexibility").

Moreover, while the President and the executive branch may have

thought Section 3 of DOMA was unconstitutional, the House of

Representatives   strongly    disagreed.       The   President    may   have

ultimately been correct, but until the Supreme Court resolved the

issue in Windsor, it is hard to see how the enforcement of

Section 3 was a "knowing" rights violation.

            Finally, the McLaughlin Group, relying on Pierce, 487

U.S. at 560, urges that the government's litigation position could

not have been substantially justified because the government has

not argued for the "opposite merits determination."              But Pierce

does not "require" that the government "urg[e] . . . the opposite

merits determination." Rather, the quoted passage explains why the

appropriate     standard     of     review    is     the     "deferential,




                                   -12-
abuse-of-discretion review."          See id.5     First Circuit precedent

does not suggest otherwise.           See, e.g., Castañeda-Castillo v.

Holder, 723 F.3d 48, 73 (1st Cir. 2013) (recognizing that, at least

on     appeal,    advancing    only    procedural       arguments    might       be

substantially justified); Aronov, 562 F.3d at 87, 89-93 (permitting

immediate settlement without exposure to fees).             Though novel, the

government's litigate-to-lose position is not barred by the case

law.       And because it was constitutionally appropriate, fees were

correctly denied as a matter of law.           See Aronov, 562 F.3d at 94.

                                      IV.

              The McLaughlin Group also contends that, even if not

entitled to fees, the "district court erred as a matter of law by

applying the 'substantially justified' test to [the McLaughlin

Group's] claim for [$350 in] costs" under 28 U.S.C. § 2412(a)(1)

and Fed. R. Civ. P. 54(d).       As the government concedes, this would

be an error of law if that were what happened.              But the district

court did not improperly apply the standard. It merely declined to

address costs separately.

              Under   other   circumstances,     this   silence     could   be   a

problem. "There is a background presumption favoring cost recovery



       5
         Pierce frames the relevant inquiry as "determin[ing]
whether urging of the opposite merits determination was
substantially justified."     Pierce, 487 U.S. at 560 (emphasis
added).   That this framing does not describe this case is not
surprising because the government's litigation position is unusual.
See Windsor, 133 S. Ct. at 2689.

                                      -13-
for prevailing parties," and so "[w]hen denying costs, a district

court must offer an explanation for doing so unless the basis for

denying costs is 'readily apparent on the face of the record.'"

B. Fernández, 516 F.3d at 28 (quoting San Juan Dupont Plaza Hotel,

994 F.2d at 963).   Here, the basis for denying costs was readily

apparent: as we have thoroughly detailed above, the case was "close

and difficult," and "required considered balancing."      See id.

While an explanation would have avoided any confusion about the

district court's reasoning, we find that the district court's

unexplained decision to deny costs was not an abuse of discretion.

                                V.

          We affirm.   Costs are assessed against the McLaughlin

Group.




                               -14-